DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .\
Response to Amendment
Acknowledgement is made of amendment filed on 06/15/2021 in which claims 1-2,-5,7,11,14-15, and 17 are currently amended. By this amendment, claims 1-20 are still pending in the application.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
Regarding claim 1, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: “…generate a battery management plan including the one or more predictions recommending one or more batteries to be re-allocated, to receive maintenance, or to be re-allocated and and/or to receive maintenance. obtain flight schedule information for multiple airports located in separate and distinct locations, the flight schedule information including flight times, flight departure location information, flight arrival location information, flight durations, and flight power requirements; SMRH:4822-4617-2645.1-2-Docket No.: 50VZ-290866 determine allocations of individual batteries within the fleet of aircraft batteries to individual flights on individual aircraft based on the flight schedule information; generate a distribution plan including one or more of the allocations of the individual batteries within the fleet of aircraft batteries to individual flights on individual aircraft; and effectuate presentation of the distribution plan via a graphical user interface”.
As in claim 11: “…a battery management plan including the one or SMRH:4822-4617-2645.1-6-Docket No.: 50VZ-290866more predictions recommending the one or more batteries to be re-allocated, to receive maintenance, or to be re-allocated and  to receive maintenance; obtaining flight schedule information for multiple airports located in separate and distinct locations, the flight schedule information including flight times, flight departure location information, flight arrival location information, flight durations, and flight power requirements; obtaining, via one or more physical computer processors configured by machine-readable instructions, utility information characterizing one or both of the cost and availability of power at the individual ones of the multiple airports; determining, via one or more physical computer processors configured by machine-readable instructions, allocations of individual batteries within the fleet of aircraft batteries to individual flights on individual aircraft; generating, via one or more physical computer processors configured by machine-readable instructions, a distribution plan including one or more of the allocations of the individual batteries within the fleet of aircraft batteries to individual flights on individual aircraft; and effectuating presentation of the distribution plan via a graphical user interface”.
Claims 2-10 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
Claims 12-20 depend either directly or indirectly from claim 11 and therefore are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,806,318 to Holtappels et al., (Holtappels) discloses batteries and battery systems for storing electrical energy.
USPAT 9,434,270 to Penilla et al., (Penilla) discloses method and systems for electric vehicle (EV) charging.
USPAT 9,282,008 to Shah et al., (Shah) discloses systems and methods for monitoring system performance and availability.
USPAT 9,245,116 to Evans et al., (Evans) systems and methods for remote monitoring, security, diagnostics, and prognostics.
USPAT 8,963,481 to Prosser et al., (Prosser) discloses the general state of the art regarding a charging service vehicles and methods using modular batteries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        July 12, 2021